UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ADEL AL HAKEEMY
Petitioner,
Civ. Case No. 05-429 (RJL)

v$

BARACK H. OBAMA, et al.,

\J\/S€\J\JS@&

Resp0ndents.

r‘\--

oRDER
(April L'l ,2009)

Before this Court is Petitioner al Hakeemy’s ("Petitioner" or "Hakeemy") Motion for
a Competency Hearing and for an Independent Medical Examination. Petitioner filed this
motion on December 22, 2006, with the Court Security Officer ["CSO"]. As a result of an
intervening 60-day stay of the proceedings,' the Government filed its opposition to this
motion on March 27, 2009. Petitioner replied on April 15, 2009. Based on a review of the
pleadings, and for the reasons set forth by Judge Bates in his opinion in O.K. v. Bush, 344
F. Supp. 2d 44 (D.D.C. 2004), it is hereby:

ORDERED that petitioner’s Motion for Competency Hearing and Independent

Medical Examination is DENIED, and in light of this order, it is further

l On the same day it filed its motion requesting a competency hearing-the subject of this
order-Petitioner moved for a 60-day stay of this litigation in the hope he would be transferred to
another country [Dkt. # 200]. The Court granted Petitioner’s 60-day stay by minute order on
December 30, 2008, and permitted the Government to respond to the instant motion after the stay
had lapsed.

l 
ORDERED that the parties appear before the Court on  6 , 2009 at  3 or

a status conference.

SO ORDERED.

RICHA . LEON
United States District Judge